Name: Commission Directive 88/411/EEC of 21 June 1988 adapting to technical progress Council Directive 75/321/EEC on the approximation of the laws of the Member States relating to the steering equipment of wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: trade policy;  electronics and electrical engineering;  means of agricultural production;  European Union law;  technology and technical regulations;  marketing
 Date Published: 1988-07-26

 Avis juridique important|31988L0411Commission Directive 88/411/EEC of 21 June 1988 adapting to technical progress Council Directive 75/321/EEC on the approximation of the laws of the Member States relating to the steering equipment of wheeled agricultural or forestry tractors Official Journal L 200 , 26/07/1988 P. 0030 - 0030 Finnish special edition: Chapter 13 Volume 17 P. 0104 Swedish special edition: Chapter 13 Volume 17 P. 0104 *****COMMISSION DIRECTIVE of 21 June 1988 adapting to technical progress Council Directive 75/321/EEC on the approximation of the laws of the Member States relating to the steering equipment of wheeled agricultural or forestry tractors (88/411/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (1), as last amended by Directive 88/297/EEC (2), and in particular Article 11 thereof, Whereas, in view of the experience acquired and taking account of the current state of the art, it is now possible to make certain provisions of Council Directive 75/321/EEC (3), as amended by Directive 82/890/EEC (4), more precise and complete; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directive aimed at the removal of technical barriers to trade in the agricultural or forestry tractor sector, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 75/321/EEC is hereby amended as follows: - In point 2.2.1.2 after 'In the case of assisted steering equipment', 'that is not connected to other equipment' is added. - The penultimate sentence of the first paragraph of point 2.2.4.1.1, i.e. 'The steering and braking systems must not have a common source of energy', is replaced by the following: 'Without prejudice to the provisions of Directive 76/432/EEC regarding braking, if there is a hydraulic connection between the hydraulic steering equipment and the hydraulic braking equipment, and if both are supplied from the same energy source, the force required to activate the steering equipment shall not exceed 40 daN if either of the systems should fail'. Article 2 1. From 1 October 1988 no Member State may: - refuse, in respect of a type of tractor, to grant EEC type-approval, to issue the document referred to in Article 10 (1), final indent, of Directive 74/150/EEC, or to grant national type approval, or - prohibit the entry into service of tractors; if the steering equipment of this type of tractor or tractors complies with the provisions of this Directive. 2. From 1 October 1989 Member States: - shall no longer issue the document referred to in Article 10 (1), final indent of Directive 74/150/EEC for a type of tractor the steering equipment of which does not comply with the provisions of this Directive; - may refuse to grant national type approval for a type of tractor, the steering equipment of which does not comply with the provisions of this Directive. Article 3 Member States shall bring into force the provisions necessary in order to comply with this Directive not later than 30 September 1988. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 21 June 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 84, 28. 3. 1974, p. 10. (2) OJ No L 126, 20. 5. 1988, p. 52. (3) OJ No L 147, 9. 6. 1975, p. 24. (4) OJ No L 378, 31. 12. 1982, p. 45.